April 6, 2006

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

Dear Sirs:

Fee Consignment and/or Purchase of Silver Agreement

We are pleased to confirm that, subject to your acceptance of this facility, THE
BANK OF NOVA SCOTIA ("Scotiabank") will be prepared to deliver on an uncommitted
basis, from time to time, silver upon consignment (the "Consignment(s)") to AMI
DODUCO, INC. (the "Consignee" and together with Scotiabank, "the Parties")
subject to availability and to the terms and conditions outlined herein and
further subject to Scotiabank's absolute discretion not to deliver silver if it
so decides.

Definitions

. For the purposes of this Agreement:



"Dollar Value" with respect to silver shall mean, on the day of determination,
the value in U.S. dollars of one troy ounce of silver determined by the Handy &
Harman ("H&H") Noon price with respect to silver on such day times the number of
ounces of silver, in respect of which the Dollar Value is being determined. In
the event that there is no H&H price for silver on a particular day, the last
established H&H price for silver shall apply.

1. Availability. Silver delivered and held on consignment hereunder from time to
time by the Consignee shall not at any time have a Dollar Value which exceeds
the lesser of (i) the Dollar Value of 3,000,000 troy ounces of silver and (ii)
$33,000,000 U.S. (such $33,000,000 U.S. amount being the "Maximum Dollar
Limit").

2. Restoration of Maximum Dollar Limit. If at any time the Dollar Value of
silver held on consignment hereunder by the Consignee should exceed the Maximum
Dollar Limit, then Scotiabank may at its option, by telex or telecopied notice
to the Consignee, require that by the end of the Business Day immediately
following the day upon which such telex or telecopied notice is given, the
Consignee either:

(i) re-deliver to Scotiabank a portion of the silver held on consignment
hereunder sufficient to reduce the Dollar Value of the silver continued to be
held on consignment hereunder to an amount no greater than the Maximum Dollar
Limit; or

(ii) purchase from Scotiabank, at the applicable H&H Noon price, a quantity of
the silver held on consignment hereunder sufficient to reduce the Dollar Value
of the silver held on consignment hereunder to an amount no greater than the
Maximum Dollar Limit.

With respect to item (ii) above, if the parties are unable to agree to the
purchase price, then the Maximum Dollar Limit shall be restored pursuant to the
provisions of item (i) above.

3. Quality. Silver delivered to the Consignee and returned to Scotiabank shall
be in London Good Delivery bar form and of a minimum fineness of .9999, unless
otherwise mutually agreed to in advance of delivery.

4. Orders. Requests for delivery of silver will be made by an authorized
representative of the Consignee to an authorized officer of Scotiabank by
telephone, telex or telecopied transmission. Each request will indicate the
quantity and quality of the silver to be delivered, the date on which the
delivery is requested to be made and the required term of the Consignment, which
term may be for up to twelve (12) months or any other lesser term which is
mutually acceptable to the Parties. Unless otherwise requested by the Consignee,
any silver delivered shall be of the quality set forth in paragraph 3. All
telephone requests shall be confirmed in writing to Scotiabank within five (5)
days of such request.

5. Deliveries by Scotiabank.

(a) If Scotiabank has agreed to make a requested delivery of silver, it will
arrange for the delivery of the silver to a location acceptable to both Parties
and on the date agreed upon for delivery. Scotiabank will bear the cost of such
delivery and bear all risk of loss or damage to the silver until it has been
delivered to the agreed upon location at which time such risk shall pass to the
Consignee. Such delivery shall be accompanied by a delivery statement provided
by Scotiabank setting out the quantity and quality of silver delivered.

(b) If on receipt of the silver it is determined by the Consignee that the
silver delivered by Scotiabank to the Consignee is of a different quantity
and/or quality than is set out in the delivery statement, the Consignee shall
forthwith give notice of such discrepancy to Scotiabank. In that event,
Scotiabank shall be entitled to conduct such tests and make such examination of
the silver as it considers necessary or desirable. If such tests or examinations
determine that the silver delivered by Scotiabank to the Consignee is of a
different quantity and/or quality than was set out in the said delivery
statement, then Scotiabank or the Consignee, as the case may be, shall make the
appropriate adjustments.

(c) Absent manifest error, unless Scotiabank receives from the Consignee the
above described notice of discrepancy within fifteen (15) days of receipt of the
silver, then the silver delivered will be deemed to be as set out in the
delivery statement that accompanied the delivery.

Business Day

. For the purposes of this Agreement, "Business Day" shall mean any day, other
than a Saturday, a Sunday or a day that banks are lawfully closed for business
in Toronto, Canada or New York, New York, or in the case of any location to
which silver is to be delivered or received, a day that transactions cannot be
carried out at such location.



6. Consignment Fee.

(a) The Consignee will pay monthly and on the last day of a Consignment term, in
arrears, to Scotiabank as a consignment fee in respect of the applicable
Consignment an amount which shall accrue from day to day for the actual number
of days elapsed and shall be calculated daily on the daily Dollar Value of the
silver making up the applicable Consignment at such rate as may be agreed upon
by the Consignee and Scotiabank at the time of each Consignment request or
request for renewal, which rate shall remain in effect for the term of the
applicable Consignment. In the event that a Consignment is made with no fixed
Consignment term applicable thereto, then the rate applicable to such
Consignment shall be as agreed upon by the Parties and subject to change upon
two (2) Business Days' notice to the Consignee. In the event that the Consignee
and Scotiabank should fail at any time to agree upon the rate to apply to a
Consignment or the renewal of a Consignment term, then the Consignee shall
immediately deliver the subject silver for which there is no agreement to
Scotiabank, as provided for in paragraph 24 hereof.

Notwithstanding the foregoing or any other provisions in this Agreement, any
renewal of a Consignment term requested by the Consignee shall be at
Scotiabank's option and subject to Scotiabank's absolute discretion not to renew
a Consignment term if it so decides. Any Consignment the term of which is not
renewed shall be immediately re-delivered to Scotiabank in accordance with the
terms of this Agreement.

(b) All rates in this Agreement shall be calculated on the basis of a 360 day
year and for the actual number of days elapsed.

7. Title.

(a) Title to the silver delivered by Scotiabank and held by the Consignee on
consignment for Scotiabank will remain with Scotiabank and will not pass to the
Consignee until such time as the silver is purchased by the Consignee as
provided for in paragraphs 10, 11 and 7(b) hereof. In the event that only a
portion of a Consignment is purchased, then title as pertains to that portion
only will transfer to the Consignee.

(b) Title to the silver purchased by the Consignee as provided for in paragraphs
10 and 11 hereof will pass to the Consignee upon receipt by Scotiabank of all
funds due to it from the Consignee in payment for the silver purchased.

8. Commingling. The Consignee and Scotiabank agree that the Consignee shall be
permitted, in the ordinary course of its business as now being conducted, to
commingle the silver held on consignment for Scotiabank with any other silver or
silver containing alloys being held by the Consignee on consignment,
safekeeping, or trust, or with silver or silver containing alloys owned by the
Consignee.

9. Safekeeping. Until such time as the silver received from Scotiabank has been
returned to Scotiabank, or purchased by the Consignee, as hereinafter provided,
the Consignee will afford the silver no less safekeeping protection than it
affords silver held for its own account. The Consignee will arrange insurance
coverage, reasonably acceptable to Scotiabank, on the silver held on consignment
for Scotiabank by the Consignee in such amounts and covering such risks as is
usually carried by companies engaged in a similar business and the Consignee
shall, upon request, deliver to Scotiabank a copy of all policies for such
insurance.

10. Purchase Request. If the Consignee wishes to purchase part or all of the
silver held hereunder on consignment for Scotiabank, an authorized
representative of the Consignee will make a request to an authorized officer of
Scotiabank by telephone, telex or telecopied transmission stating the quantity
and quality of silver to be purchased and

the proposed value date of the purchase. Scotiabank will send Consignee written
confirmation of all telephone requests and Consignee shall send Scotiabank
written acknowledgement of such confirmation within five (5) days of receipt.



11. Purchase. Provided that no Event of Default exists, and subject to the
provisions of paragraph 31 hereof, Scotiabank, by its authorized officer, shall
provide an authorized representative of the Consignee at least two (2) business
days (or such lesser period as Scotiabank may accommodate) prior to the proposed
value date with a quotation (based on the H&H Noon price with respect to silver)
of the value date price of the silver to be purchased. If the authorized
representative of the Consignee agrees to such quotation, such quantity of
silver will thereupon be conclusively deemed to have been contracted for
purchase, with payment of the purchase price to be made on the agreed upon value
date.

12. Security. As continuing collateral security for the present and future
indebtedness and liability

of the Consignee to Scotiabank hereunder, Technitrol, Inc. (the "Guarantor")
hereby guarantees (the "Guarantee") the present and future indebtedness and
liability incurred by the Consignee to Scotiabank hereunder.



13. Invoices.

(a) In the case of a Consignment, Scotiabank will furnish the Consignee, as at
the 22nd day of each month and as at the last day of a Consignment term, with a
statement of the quantity and quality of silver held on consignment for
Scotiabank and a calculation of the consignment fee in accordance with paragraph
6 hereof payable by the Consignee, together with an invoice for such charges.

(b) In the case of purchases, Scotiabank will furnish the Consignee promptly
after each purchase is agreed to with a statement setting forth the quantity and
quality of the silver sold, and a calculation of the purchase price payable by
the Consignee, together with an invoice for such purchase price.

(c) Failure by Scotiabank to issue a statement and/or an invoice or failure to
issue such statement and/or invoice in a timely manner, does not negate the
Consignee's obligation to pay amounts due under this Agreement.

(d) If there is a discrepancy between the statement provided by Scotiabank and
the agreed to terms of the purchase by the Consignee, as the Consignee
understands them to be, the Consignee shall forthwith notify Scotiabank of such
discrepancy. Absent manifest error, if such notification is not received by
Scotiabank within fifteen (15) days of receipt of the statement by the Consignee
then such statement shall be deemed to be correct.

14. Payments. Payment of the consignment fee will be made by the Consignee
within ten (10) Business Days following the 22nd day of each month and on the
last day of a Consignment term. Payment of the purchase price of the silver will
be made on the value date determined by the H&H Noon price with respect to
silver plus a premium of $0.015 per ounce on such day times the number of ounces
of silver which is the subject of the relevant purchase transaction (in the
event that there is no H&H price for silver on a particular day, the last
established H&H price for silver shall apply). In either case, payment will be
made in U.S. dollars in same day funds by any method mutually agreed upon from
time to time. If an amount payable hereunder is not paid when due, the Consignee
will pay interest on the unpaid amount, based on a 360 day year, calculated and
payable upon demand for the actual number of days elapsed and compounded monthly
until paid in full, at Scotiabank's U.S. dollar base rate as quoted in New York
from time to time for U.S. dollar commercial loans made by Scotiabank in the
United States of America and being a variable rate of interest adjusted
automatically upon change by Scotiabank plus 1% per annum.

15. Reports. In the event that the Guarantor's financial statements are no
longer publicly available, the Guarantor will begin sending to Scotiabank
quarterly and annual audited financial statements within ninety (90) days of the
end of each fiscal quarter and any other information as Scotiabank may
reasonably request from time to time.

16. Period of Agreement. Any party to this Agreement may, for any reason, and
upon no less than thirty (30) days' written notice to the other party (the
"Termination Notice") terminate this Agreement. Such termination to be
effective, except as hereinafter provided, as of the date specified in such
Termination Notice (such date being the "Termination Date"). Notwithstanding the
above, in the event that any term of a Consignment should extend beyond the
Termination Date, termination with respect to that Consignment only shall be
effective on the maturity date applicable to such Consignment. For all other
Consignments, termination shall be effective on the Termination Date. On the
relevant effective date for termination, the Consignee shall, if it has not
already done so, re-deliver to Scotiabank all silver which is held for
Scotiabank by the Consignee under the relevant terminated Consignments by either
physically delivering the silver to Scotiabank, or by purchasing the silver from
Scotiabank as provided for in paragraphs 10 and 11 hereof and shall pay to
Scotiabank all applicable amounts due and accruing to it hereunder. If an Event
of Default should occur prior to the Termination Date specified in any
Termination Notice or prior to any other applicable date of termination for a
Consignment, Scotiabank's right to terminate this Agreement and make demand
hereunder shall take effect immediately.

17. Events of Default. Upon the occurrence of any one of the following events of
default (an "Event of Default"):

(a) failure by the Consignee to deliver any amount of silver or pay any Purchase
Price, consignment fees, interest or other amounts in respect of any silver held
on consignment hereunder or purchased from Scotiabank, within five (5) Business
Days of the date on which it is due hereunder; provided that such five (5)
Business Day grace period shall have no application where a Termination Notice
pursuant to paragraph 16 above has been given and the Consignee has failed to
re-deliver silver or pay amounts due and accruing as required by such paragraph;

(b) failure by the Consignee to restore the Maximum Dollar Limit as required by
paragraph 2;

(c) the Consignee makes any representation or warranty hereunder which is
incorrect in any material respect; or breaches any covenant hereunder or fails
to perform or observe, in any material respect, any other term or provision
contained in this Agreement and any such breach of covenant or failure to
perform or observe shall remain unremedied for fifteen (15) days after written
notice thereof has been given by Scotiabank to the Consignee in the manner
provided for in paragraph 23 hereof;

(d) a materially adverse change occurs in the financial condition of the
Consignee or the Guarantor which gives reasonable grounds to conclude that the
Consignee or the Guarantor will be unable to perform or observe, in the normal
course, its obligations under this Agreement or the Guarantee, as applicable;

(e) any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other proceedings for the relief of debtors and/or creditors
are instituted by or against the Consignee or the Guarantor, and, in the case of
any such proceeding instituted against the Consignee or the Guarantor (but not
instituted by such party), either such proceeding shall remain undismissed, or
unstayed for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur;

(f) an order is made or an effective resolution passed for the winding-up or
liquidation of the Consignee or the Guarantor; or any steps are taken to enforce
any encumbrance on the whole or any

material part of the undertaking, property or assets of the Consignee or the
Guarantor;



(g) the occurrence of any Event of Default as defined in that certain Credit
Agreement dated as of October 14, 2005 (the "Credit Agreement") by and among the
Guarantor, the Consignee and certain other subsidiaries of the Guarantor, Bank
of America, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer, Bank
of America, N.A. Singapore Branch as Singapore Administrative Agent, and the
Lenders (all as defined in the Credit Agreement), as the same may be amended
and/or amended and restated from time to time, that causes the Administrative
Agent to declare any or all of the Obligations (as defined in the Credit
Agreement) to be immediately due and payable. Such Credit Agreement Events of
Default (together with related definitions and ancillary provisions) shall, for
as long as this Agreement has not been terminated and is in full force and
effect, be a part of and are hereby incorporated into this Agreement by
reference, mutatis mutandis, as if such Events of Default were set forth in this
Agreement in full, without regard to any termination of such Credit Agreement.
Insofar as any provisions of the Credit Agreement's Events of Default conflict
with or are inconsistent with any provisions of the Events of Default of this
Agreement, then the provisions of this Agreement shall govern to the extent of
the conflict or inconsistency, provided that the non-inclusion of a provision in
either document shall not constitute a conflict or inconsistency for the
purposes of this provision;

(h) the Guarantor denies, to any extent, its obligations under the Guarantee or
claims the Guarantee to be invalid or withdrawn in whole

or in part; or the Guarantee is determined to be invalid in whole or in part by
a court or other judicial entity, or is invalidated in whole or in part by any
Act, regulation or governmental action; or the Guarantor breaches any of its
covenants as contained in its Guarantee, or makes any representation or warranty
as contained in its Guarantee which is incorrect in any material respect;



Scotiabank may terminate this Agreement and, upon making a demand in writing
upon the Consignee, will become entitled to have the Consignee deliver to
Scotiabank forthwith all silver held by the Consignee on consignment for
Scotiabank hereunder and shall be entitled to receive payment forthwith from the
Consignee of all amounts due and accruing to Scotiabank hereunder. Delivery of
such silver shall be made by either physically delivering the silver to
Scotiabank or by paying to Scotiabank the applicable H&H Noon price of the
silver then held by the Consignee as of the date and time of termination and by
so paying such amount, the Consignee shall be deemed to have purchased the
silver which it was required to re-deliver to Scotiabank. If the Consignee fails
to immediately deliver to Scotiabank all such silver held on consignment
hereunder or fails to immediately pay to Scotiabank all other amounts due to it
hereunder, Scotiabank may proceed to take such steps as it deems fit, including
realizing upon any security it holds in that respect.

18. Corporate Authority At the time of acceptance of this Agreement, the
Consignee will furnish Scotiabank a certificate of the Secretary of each of the
Consignee and the Guarantor setting out the names and specimen signatures of
those officers authorized to sign this Agreement on behalf of the Consignee and
the Guarantee on behalf of the Guarantor.

19. Authorized Representatives. The Consignee will, from time to time, notify
Scotiabank in writing of the names of two or more persons who are to be its
authorized representatives for the purposes hereof. Scotiabank will, from time
to time, notify the Consignee in writing of the names of two or more persons who
are to be its authorized officers for the purposes hereof. The Consignee and
Scotiabank shall provide to each other specimen signatures of such persons.

20. Representations of the Consignee. The Consignee hereby represents and
warrants to Scotiabank that it has full power and authority to purchase silver
from Scotiabank and to receive and hold silver for Scotiabank on the terms and
conditions contained herein; that it has obtained all necessary governmental
approvals, if any, to receive and hold and purchase silver; and, that this
Agreement has been duly authorized by all necessary corporate action and that
the execution, delivery and performance of this Agreement by the Consignee will
not result in the breach of its charter, articles of incorporation, by-laws,
corporate resolutions or other of its constitutional documents.

21. Representations of Scotiabank. Scotiabank hereby represents and warrants to
the Consignee that it shall have title free and clear of any encumbrance to all
silver to be delivered to the Consignee under this Agreement, and that it has
full power and authority to deliver and sell silver to the Consignee on the
terms and conditions contained herein.

22. Covenants of the Consignee.

(a) Records: The Consignee shall maintain at its principal place of business
records reasonably satisfactory to Scotiabank with respect to the silver
delivered by Scotiabank hereunder, and shall permit an authorized officer of
Scotiabank, or a representative not necessarily in Scotiabank's employ, to
examine such records at any reasonable time during normal business hours, with
reasonable prior notice.

(b) Taxes: The Consignee shall pay all taxes, customs duties, assessments and
charges lawfully levied, assessed or imposed in respect of the silver held by
the Consignee for Scotiabank hereunder or upon the sale of such silver by
Scotiabank to the Consignee, except any tax in respect of the income of
Scotiabank.

All payments by the Consignee shall be made without set-off or counterclaim and
free and clear of any taxes (including any value added tax), levies, duties,
charges, fees or deductions for withholdings whatsoever.

If, as a result of any requirement, it should be necessary for the Consignee to
deduct or withhold any amount from any payment hereunder, then the Consignee
shall make an additional payment so that the amount received by Scotiabank after
such deduction or withholding equals the amount that would have been received by
Scotiabank if there had been no such deduction or withholding requirement.

Evidence satisfactory to Scotiabank of the payment of any tax, etc. referred to
in this paragraph will, upon the request of Scotiabank made from time to time,
be provided by the Consignee to Scotiabank.

(c) Observe Laws: The Consignee shall duly observe and conform to all valid
requirements of any governmental authority relative to the holding of silver by
the Consignee for Scotiabank hereunder.

(d) Negative Covenants: The Consignee covenants and agrees that, until the
satisfaction in full of all of the Consignee's obligations to Scotiabank
hereunder, the Consignee will not, directly or indirectly, (i) create, incur,
assume or suffer to exist any pledge, lien, security interest or other
encumbrance of any nature whatsoever, on any of the silver held on consignment
hereunder other than any security interest granted to Scotiabank; (ii) sell,
lease, transfer or otherwise dispose of all or any portion of the silver held on
consignment hereunder, except in the ordinary course of its business; (iii)
dissolve or liquidate; or (iv) guarantee or otherwise in any way become or be
responsible for obligations of any other person. Notwithstanding the previous
sentence, the Consignee may from time to time guarantee the obligations of (1)
Guarantor or other entities controlled by Guarantor, or (2) third parties, in
the ordinary course of business which in the aggregate do not exceed $20,000,000
U.S. at any one time; provided, that, the issuance of any such guarantees shall
not, individually or in the aggregate, have a material adverse effect on the
business or prospects of the Consignee.

23. Notices. Any notice in writing may be given by being delivered by hand or by
being sent by authenticated telex, telecopied transmission in the case of the
Consignee to:

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

Attention

: Vice President of Purchasing



Fax No.: (724) 733-2880

With a copy to:

Technitrol, Inc.

1210 Northbrook Drive, Suite 470

Trevose, PA 19053

Attention: Chief Financial Officer

Fax No.: (215) 355-7397

and in the case of Scotiabank to:

The Bank of Nova Scotia

ScotiaMocatta

One Liberty Plaza, 24th Floor

New York, N.Y. 10006

U.S.A.

Attention: Director

Fax No.: (212) 912-8415

or to such other address, telex or telecopier number as may hereafter be
notified in writing by the Consignee or Scotiabank, respectively and any such
notice, if given by hand, authenticated telex or telecopied transmission will be
deemed to have been given when delivered or sent.

If an authorized representative of the Consignee makes an oral request or gives
an oral notice hereunder to Scotiabank, whether to an agent or an employee of
Scotiabank then, until notice in writing by the Consignee, Scotiabank shall be
entitled to rely on its dealings with the Consignee upon those oral instructions
whether by telephone or otherwise. In so relying, neither Scotiabank nor any
agent or employee shall incur any liability to the Consignee in acting upon such
oral instructions contemplated hereby and which Scotiabank believes in good
faith to have been given by a person authorized by the Consignee to effect any
applicable transaction. In the event there is a discrepancy between the oral
instructions and any written confirmation in respect thereof, or in the absence
of receiving confirmation, the oral instructions will be deemed to be the
controlling instructions.

24. Deliveries by Consignee. All deliveries of silver to be made hereunder by
the Consignee to Scotiabank will be free of all liens, charges, security
interests and encumbrances and made in accordance with the directions of
Scotiabank or, in the absence of such directions, in a commercially acceptable
manner to Scotiabank at its address set out in paragraph 23 hereunder. The
Consignee shall bear the cost of such delivery and shall bear the risk of loss
of or damage to such silver until delivery is made by it to Scotiabank at which
time such risk shall pass to Scotiabank.

25. Indemnity Provisions. If the introduction of or any change in or in the
interpretation of, or any change in its application to the Consignee of, any law
or any regulation or guideline issued by any central bank or other governmental
authority (whether or not having the force of law), including, without
limitation, any reserve or special deposit requirement or any tax (other than
tax on Scotiabank's general income), or any capital requirement, has due to
Scotiabank's compliance the effect, directly or indirectly, of (i) increasing
the cost to Scotiabank of performing its obligations hereunder; (ii) reducing
any amount received or receivable by Scotiabank hereunder or its effective
return hereunder or on its capital; or (iii) causing Scotiabank to make any
payment or to forgo any return based on any amount received or receivable by
Scotiabank hereunder, then upon demand from time to time the Consignee shall pay
such amount as shall compensate Scotiabank for any such cost, reduction, payment
or forgone return. The Consignee agrees that Scotiabank shall have no liability
to the Consignee for any reason in respect of this facility other than on
account of Scotiabank's gross negligence or willful misconduct.

26. Assignment. The Consignee may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Scotiabank, which
consent shall not be unreasonably withheld. Scotiabank may at any time assign or
transfer all or any of its rights and/or obligations hereunder, provided such
assignment or transfer is to its successors in title or to a wholly-owned
subsidiary or a branch or office of Scotiabank and each such assignee being
entitled to rely on the paragraph headed Indemnity Provisions as set out above.

27. Laws. This Agreement will be interpreted and governed in all respect by the
laws of the State of New York.

28. Amendments. This Agreement constitutes the entire Agreement between the
Consignee and Scotiabank in respect of the subject matter hereof and may only be
amended by a document signed by the Consignee and Scotiabank.

29. Judgment Currency. All payments made under this Agreement or resulting from
any judgment relating to this Agreement shall be made in U.S. Dollars.

30. Force Majeure. If Scotiabank is prevented from or hindered in making
delivery of silver or the making of delivery is delayed by reason of force
majeure (which shall be deemed for this purpose to include war, civil commotion,
act of terrorism, hijacking, strike, walkout, industrial dispute, fire,
explosion, storm, tempest, flood, act or omission of any governmental, licensing
or other similar body or of a person or body for the time being exercising the
power and authority of such body (whether in Canada, the United States of
America or elsewhere) or any further cause not within the direct control of
Scotiabank) Scotiabank shall be under no liability whatsoever in respect thereof
and the time for delivery by Scotiabank shall be extended for a period equal to
that during which delivery is so prevented, hindered or delayed; however,
notwithstanding the foregoing, Scotiabank may, if it so chooses, by notice in
writing given to the Consignee, advise that it will not make the delivery
affected by the force majeure.

Scotiabank shall not be liable for any loss arising on or in connection with any
lack of delivery of silver to the Consignee hereunder as a result of moratorium,
currency restrictions or changes thereof.

31. Determination. Scotiabank shall have the right to determine at any time, and
in its discretion reasonably exercised, as to whether any event, circumstance,
or thing envisaged in this Agreement is or would be "material" or "adverse", as
such terms are used herein.

32. No Obligation to Deliver or Renew a Consignment. Execution of this Agreement
shall not obligate Scotiabank to deliver silver or to renew a Consignment term
pursuant to any request that it may receive from the Consignee; nor does it
obligate the Consignee to request the delivery of silver. The Consignee shall
have no automatic right to obtain the delivery of silver hereunder or to renew a
Consignment term despite making the appropriate request and notwithstanding the
occurrence or non-occurrence of an Event of Default hereunder. Scotiabank shall
have complete discretion to refuse any delivery or renewal request at any time
until actual delivery or actual renewal of the Consignment without giving any
reason for any such refusal and Scotiabank shall incur no liability in respect
of any such refusal.

33. Other Agreements. This Agreement supersedes and shall replace the Silver
Lease Agreement between the parties dated April 9, 1996, as amended, which
agreement shall terminate and cease to be of effect, with silver held thereunder
constituting silver held on consignment under this Agreement.



If the foregoing terms and conditions are satisfactory, please so indicate by
executing on the enclosed copy of this letter the form of acceptance and
returning it to us on or before May 5, 2006, failing which this offer will
expire.

Yours truly,

THE BANK OF NOVA SCOTIA

By: /s/ Zoran Miljkovic

Authorized Officer

 

By: /s/ Timothy Dinneny

Authorized Officer

ACCEPTED:

Dated: April 7, 2006.

AMI DODUCO, INC.

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: Corporate Secretary

By: /s/ James M. Papada, III

Name: James M. Papada, III

Title: President

Guarantor's Acknowledgment:

Technitrol, Inc. hereby acknowledges that its guarantee in favour of The Bank of
Nova Scotia, executed on July 6, 2000, continues in full force and effect with
respect to the indebtedness and liabilities of AMI Doduco, Inc., including
without limitation, all liabilities of AMI Doduco, Inc. under this Fee
Consignment and/or Purchase of Silver Agreement, as same may be amended from
time to time.

TECHNITROL, INC.

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: Sr. VP and CFO

By: /s/ James M. Papada, III

Name: James M. Papada, III

Title: CEO